 280 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDMission Clay Products CorporationandLine Drivers,Local Union No. 468,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Cases 20-CA-7843 and 20-CA-7760October 4, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn June 25, 1973, Administrative Law Judge HenryS. Sahm issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge I and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed.1While we adopt his ultimate conclusions that Respondent did not violateSec. 8(a)(1) or (3), we do not adopt all of hisrationaleor subsidiary findingsin support thereof. In particular, we do not adopt the following: (1) Hisfording that the fact that other drivers kept cash discounts and were notdischargedis immaterialand irrelevant to the issue of whether AntonioAlarcon was discnniinatroily discharged; (2) His crediting of Garrett's denialof Alarcon's testimony on the grounds that the vice president of this sizecompany, having the responsibilities he had, and "evidently" familiar withwhat he could tell an employee, and after having gone through another Boardelection 18 months before;would be so "incredibly naive" as tosenselesslycompromise his company by such admittedly crude and damaging questionsand threats to Alarcon-suck"naivete" is not uncommon; and (3) Employ-ing as a testfor whether the interrogation was coercive the absence of-evi-dence that employees were actually coerced, as corroborated by the fact thatthe Union won the election-it is too long and well established for citationthat Sec 8(a)(1) coercion is that which tends to coerce as measured byobjective and not subjective appraisal, and does not turn on whether thecoercion succeeds or fails inan ensuingelection.IDECISIONHENRY S. SAHM, Administrative Law Judge: Uponcharges filed by the aforementioned Union, the GeneralCounsel issued a consolidated complaint on November 16,1972, alleging violations of Section 8(a)(1), (3), and (4) of theAct. Respondent denied the commission of anyunfair laborpractices, and a hearing was held on December 14 and 15,1972.1 Upon the entire record, including observation of thedemeanor of witnesses and after due consideration of briefsfiled on January 22, 1973, there are made the following:FINDINGS OF FACTRespondent is a California corporation engaged in Fre-mont, California, in the manufacture and distribution ofsewer pipes.' Respondent's interstate sales and purchasesrespectively exceed $50,000 annually and it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.The Alleged Unfair Labor PracticesAn election in a unit comprising the Respondent's truck-drivers and mechanics at Fremont, who were unrepresenteduntil 1972, was held on May 26,197 1, by the National LaborRelations Board, which the Union lost. A petition for asecond election was filed by the Union on August 25, 1972,in Case 20-RC-10914, and a direction of election issued onOctober 16, for a unit of truckdrivers, mechanics, helpers,and dispatchers employed at Fremont, California. An elec-tion was conducted on November 10, which the Union won,and a certification of representation issued on November20.-Walter Garrett, Respondent's vice-president, had a con-versation about the Union in his office on September 6, withSalvador Ramirez who drives a truck for the Company?Garrett stated that employers as well as employees haverights, citing that employees have the right to sign unioncards. Garrett continued that he was not interested in whogave Ramirez the union card but he did inquire of him whathis "feelings" were toward the Union. Ramirez replied thatthe union wage scale, health and dental benefits did appealto him to which Garrett's rejoinder was that it was expensiveand the Company could not afford it. Garrett added thatthe Company was contemplating the establishment of apension plan. Garrett suggested that the truckdrivers ,andmechanics should be patient and wait a little longer. Garretttold him, testified Ramirez, that the present operation andmaintenance costs of their trucks was so high that they wereconsidering using subhaulers. Garrett's version of this con-versation is that he told Ramirez that if the Union won theelection, ,they would probably make demands, in order tokeep their promises made to the employees during thecourse of the organizational campaign and "we may not beable to afford those promises."W. O. Plumley (brother-in-law of Antonio Alarcon, thealleged discriminatee,) who has been employed by Respon-1All dates are 1972 unless otherwise indicated.2 On or about September 5, Ramirez volunteered the information to Poel-stra,Respondent's supervisor, that he hadsigned a union card.Poelstra,according to Ramirez,told him that if the Company could not afford to payunion scale wages,"the trucks might be sold.....An isolated remark suchas this was not a threat but a prediction.SurprenantManufacturing Co v.N.L AB.,341 F.2d 756, 759 (CA. 6, 1965).206 NLRB No. 81 MISSION CITY PRODUCTS CORP.dent for 8 years, testified that sometime in September, Gar-rett told him he "fe[lt] about the Union now, the way [he]felt a year and a half ago," when the Union lost a Boardelection held on May 26, 1971.Frank Alarcon (a cousin of Antonio Alarcon, the allegeddiscriminatee in thiscase), has been employed as a truckdri-ver by the Company for over 8 years. In a discussion withGarrett sometime in September, the latter told Alarcon thathe did not want the Union, to which Alarcon replied thathe didn't either, but there was nothing he could do aboutitas he had to go along with what the majority of theemployees wanted. Garrett also mentioned'that other com-panieshad left the San Francisco Bay area because theywere unable to pay the high wages.Antonio Alarcon, Respondent's truckdriver for 10 years,is alleged to have been discriminatorily terminated on Octo-ber 4. Alarcon testified that while in Garrett's office onSeptember 15 or 16, Garrett asked him if he signed a unioncard. Alarcon continued that he answered in the affirmativewhereupon Garrett asked who gave him the card, and thenchanged his mind and told Alarcon he did not want to knowthe name of the person. Alarcon testified thatsometimebefore the first union election in May 1971, Garrett not onlythreatened he would sell their trucks and subcontract thehauling to independent truckers, but also he would fire allthe truckdrivers if they should join the Union.Garrett denied these charges of Alarcon. He testified thathe told Alarcon that the Company did not want the Unionas they could not afford the Union's demands and if theUnion remained adamant, "We had other alternatives .. .to hire somebodyelse todo ' it...."Antonio Alarcon was fired on October 4, for allegedlyaccepting "kickbacks" for diesel fuel which he purchased ona company credit card. The General Counsel's representa-tive asserts that this dishonesty reason given by the Respon-dent is not only incredible but a pretext, as thereal reasonfor Alarcon's discharge approximately 5 weeks before theBoard election of November 10 was his union activities.The letter of termination given Alarcon on October 4reads,inter alia,as follows:It has now come to our attention that you have beenreceiving a five cent per gallon kickback on diesel fuelpurchased with a company credit card at Holden'sTruck Center in Bakersfield. Personnel at Holden's-Truck 'Center have confessed this fact to us. An em-ployee causing excessive charges to be incurredagainsthis employer in order that he may receive a cash rebateismorally and legally wrong, and we can neither con-done nor allow such practices. An offense of this naturecannot be overlooked. We must, therefore,terminateyour services. You are hereby so notified.Alarcon's peculations, which amounted to $943 stand un-contradicted in this record. Nevertheless, the GeneralCounsel contends Alarcon was fired for hisunionactivities,stating that the motivation for getting rid of Alarcon wasRespondent "saw a golden opportunity to scare the wits outof the other prospective voters" and accordingly "movedquickly to take advantage of a superficially valid reason fordischarging Alarcon." The General Counsel concludes that"several facts, both singly and collectively, demonstrate thatRespondent's assertedreason for the discharge of Tony281Alarcon is indeed a pretext ..: clearly incredible ... [and]since the asserted reasons for Alarcon's discharge does notwithstand scrutiny, it is proper to infer that the real reasonfor discharging him was an unlawful one."Discussion and Concluding Findings Section 8(a)(3)Antonio Alarcon's union activity consisted of his,signinga union authorization card in August and giving cards toRamirez, his fellow truckdriver. However, the Act does notcircumscribe an employer's right to discharge an employeefor reasons not forbidden by the Act, even though the em-ployee may be an active union adherent or advocate. The'employer can fire at will, so long as his action is not basedon union membership or intent to interfere with the purpos-es ofthe Act. Where a just ground for discharge appears, itisordinarily a mere matter of speculation to say that thedischarge was because of union membership .3 Therefore,the 8(a)(3) issue turns on the determination of theCompany's motive in discharging Alarcon, which is essen-tially a question of fact; namely, the test is whether thebusinessreason or the protected union activity is the mov-ing causebehind the discharge. In applying this test, thetotal setting in which the discharge occurred is to be consid-ered.4In defending against the charge that Alarconwas termi-nated because of his activities on behalf of the Union, Re-spondent introduced evidence to show that the sole reasonfor his discharge was his theft of over $900. Alarcon's takingand keeping these cash discounts in connection with hispurchases on company credit cardsof diesel fuel standsuncontroverted in the record.It istrue that diesel fuel purchases were also made byFrank Alarcon and Plumley during thissame period of timeand that they kept cash discounts in the amounts of $323.25and $22.50, respectively, but were not fired. Little weight isgiven that factor.5 It is believed that such evidence is notmaterial with respect to proving that Antonio Alarcon wasdiscriminatorily discharged within the meaning of Section8(a)(3). Such evidence is not onlyres interalios acta,but alsoirrelevant, inasmuch as it has not been shown that thesethree truckdrivers were each privy to the acts of the other'sdefalcationsinter sese.Moreover, the fact that Respondentdid not discharge Frank Alarcon and Plumleydoes notestablish that Respondent's motive in discharging AntonioAlarcon was discriminatory, in the context of the para-mount consideration that his retaining over $900 in cashdiscounts was the reason for his discharge .6 Contrary to thecontention of the General Counsel, no discriminatory moti-vation is found in the actions of the Respondentvis-a-visAntonio Alarcon, as the reason for his discharge was basedon valid business considerations.Moreover, the General Counsel has failed to show thatRespondent was aware, at the time it discharged Antonio3N.L R Bv. Jones & LaughlinSteel Co,301 U.S1;N L.R.B v. Ace CombCo, 342 F.2d 841, 847 (C.A. 8, 1965).4 N.L.R B v. Ayer LarSanitarium,436 F.2d 45, 50 (C A. 9, 1970),SantaFe Drilling Company, v. N L.R B.,416 F 2d 725, 730 (C.A. 9, 1969).5Ramirez, who solicited fellow employees to sign union cards, was notdischarged.6SeeNachmanCorp v. N.L RB,337 F 2d 421, 423, 424 (C.A.7, 1964). 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlarcon on October 4, that any cash discounts were re-tained by Plumley and Frank Alarcon. In fact, the evidenceis otherwise, revealing that it was not until December, fol-lowing Antonio Alarcon's discharge on October 4, that Re-spondent learned Frank Alarcon and Plumley also hadretained cash discounts.Furthermore, the Board and the courts, in other caseswhere it has been found that a respondent has committedunfair, labor practices, have considered a respondent's ani-mus or hostility toward union and/or protected activities.Evenhanded justice would require that where there is notsufficient evidence produced by the General Counsel toshow such union bias, that this factor should be consideredin evaluating whether the Respondent in this proceedinghas committed any unfair labor practices. The evidenceproduced by the General Counsel fails to raise even a suspi-cion that Respondent was motivated by other than legiti-mate business reasons in discharging Alarcon for hisdishonesty.7 Pertinent in this regard is the fact that a consid=erable number of the Company's employees were unionmembers. Evenassumingthat Respondent's reasons for ter-minating Alarcon are suspect, it is not the Respondent'sburden to prove that it discharged him for just cause. Theburden is on the General Counsel to establish' a discrimina-tory motive for the termination by a preponderance of theevidence if a violation is to be found. This the GeneralCounsel has failed to do.8 Consequently, it shall be recom-mended that the 8(a)(3) allegations in the complaint bedismissed.9Section 8(a)(1)The evidence delineated above are the incidents allegedby the General Counsel to be violations of Section8(a)(1)of the Act. The cited incidents are Garrett, theRespondent's vice president, in an amicable conversationwith Ramirez, a truckdriver, inquiring what his "feelings"were toward the Union and Ramirez' reply that the Union'swage scale, health and dental benefits appealed to him,whereupon Garrett stated that the Company was unable toafford it. During the course of this friendly conversation,Garrett also told Ramirez that the present operation andmaintenance costs of their trucks was so expensive that theywere considering contracting out their hauling operations toan independent trucker. Garrett added that the Companywas considering a pension plan for the truckdrivers and theyshould be patient and wait a while.Frank Alarcon testified that Garrett told him he did notwant the Union to which comment Alarcon stated he didn'teither but he had to go along with what his fellow truckdri-vers wanted. During this conversation, Garrett also men-tioned that other companies had left the Bay Area becausethey were unable to pay the high wages.Plumley testified that Garrett said in September 1972, hefelt the same way about the Union as he felt a year and ahalf ago when the Union lost a Board-conducted electionheld in May 1971.Antonio Alarcon testified that Garrett asked him around,September 15, 1972, if he had signed a union card and whenhe answered he had, Garrett asked him who had given himthe card and then withdrew the question, telling Alarcon hedid not care to know who it was. Garrett, according toAlarcon, asked him if he had voted for the Union in 1971,and he replied he had. Also, testified Alarcon, Garrettthreatened not only to sell- the trucks, thereby putting themout of their jobs, but also to fire all the truckdrivers if theyshould join the Union. However, these alleged statementswere made before the first election of May 26, 1971.10 Gar-rett denied that any of these incidents testified to by Anto-nio Alarcon ever occurred.The General Counsel alleges that the above incidentsconstitute threats, promises of benefits, and interrogationby Garrett for the purpose of defeating the Union in theimpending election.Antonio Alarcon's testimony that Garrett interrogated,intimidated, and threatened him, in the blatant manner hedescribed above, must be evaluated in the light of the evi-dence in this record, and by an analysis of the realities ofthe situation. Such evaluation leads to the conclusion thatGarrett's denial that these incidents ever occurred is cred-ited. It strains one's credulity to believe that the vice presi-dent of this size company such as this one, having theresponsibilitiesGarrett had, and evidently familiar withwhat he could and could not tell an employee, after havinggone through another Board election himself with theUnion herein 18 months before, would be so incrediblynaive as to senselessly compromise his company by theseadmittedly crude and damaging questions and threats."Accordingly, not only are Garrett's denials credited, butalso, these alleged statements were made in May 1971, andare, therefore, barred by the statute of limitations.Even in cases where the background circumstances sur-rounding a discharge may create the suspicion that the dis-charge was illegally motivated, which is not the situationhere, the General Counsel still has the burden of showing(1) that the Company had knowledge of the employee'sunion activity; and (2) that the employee was discriminato-rily chosen to be discharged because of his union activitywhich requires the General Counsel to show that the em-ployee would have been treated differently in the absenceof union activity.12 The General Counsel failed to showthese indicia by a preponderance of the evidence. Moreover,as stated above, the Company has not been shown to harborunion animus.The question remains as to whether Respondentcoercive-lyinterrogated these employees within the meaning of Sec-tion 8(a)(1). In determining this, the following factors mustbe considered: The background in which the conversation10Alarcon was confused as he failed to distinguish between what heclaimed Garrett told him before the 1971 election and the 1972 election.11Garrett was also advised by his attorney what he could and could notsay to his employees during the course of the Union's campaign. In answer7 This is corroborated by Ramirez' testimony with respect to what Poelstrato a question whether he asked Ramirez if he signed a card,he testified: "Itold him on October 5, the day after Alarcon's discharge, as to the fueldo not ask any employees whether or not they signed a card I'vebeen betterdiscountsituation.educated to do such a thing."8 G.W. Davis Corp,202 NLRB No 35.12N.L.R.B. v. Materials Transportation Co,412 F.2d 1074, 1078 (C.A. 5,9 Noggle Co. v. N.L R.B., 478 F.2d 1144 (C.A. 8, 1973)1969) MISSION CITY PRODUCTS CORP.took place, the time and manner under which it was made,and all of the surrounding circumstances necessary to con-clude whether such incidents and conversations had thecoercivecharacteristics proscribed by Section 8(a)(1) of theAct.13Interrogation of employees by their. employer aboutunion matters is notper sea violation of the Act. Whetherit tends to interfere with, restrain, or coerce employees intheir organizational rights depends upon the facts of eachcase,but the Board and the courts have delineated certainfactors which should be considered. InBonnieBourne, anindividual d/b/a Bourne Co. v. N.LR.B.,332 F.2d 47, 48(C.A. 2, 1964), the Court set forth five factors to be consid-ered in weighing the lawfulness of company interrogation ofemployees:(1)The background, i.e., is there a history of employerhostility and discrimination?(2)The nature of the information sought, e.g., did theinterrogator appear to be seeking information on whichto base taking action against individual employees?(3)The identity of the questioner, i.e., how high was hein the company hierarchy?(4) Place and method of interrogation,e.g.,was em-ployee called from work to the boss's office? Was therean atmosphere of `unnatural formality'?(5)Truthfulness of the reply.Judge Waterman of the Court of Appeals for the SecondCircuit commented on theBournedecision, stating that:"Under our decisions [referring particularly toBourne]in-terrogation, not itself threatening, is not held to be an unfairlabor practiceunlessitmeets certain fairly severe standards.... At the same time, these decisions have looked also tothe rank of the interrogator in the company hierarchy andto the setting in which the questioning took place." Heconcluded, "In view of the apparent brevity and amicableatmosphere of the questioning, we hold that the `fairly se-vere standards' required for a finding of coercive interroga-tion have not been met." 14 Based on these indicia, andassumingarguendothat Garrett did interrogate employees,although many of the questions were rhetorical and notasked in order to seek information for retaliation, it wouldappear that the alleged interrogation in this case was notcoercive and does not amount to interference, restraint, orcoercion within the meaning of Section 8(a)(1).15Before inquiries as to union membership and statementsby employers can be held to be unfair labor practices, theymust be shown to have some relation to the coercion orrestraint of the employees in their right of self-organization.Infrequent, isolated, sporadic and innocuous inquiries of afew employees, as here, standing alone, do not constituteinterference, restraint, or coercion within the meaning ofSection 8(a)(1) of the Act.t6 Moreover, there is no evidencein the record of illegal hostility to unions by the Company.13United Fireworks Co., Inc., v. N.L R B,252 F.2d 428, 430 (C.A. 6).14N.L R.B. v. I Posner,Inc., 342 F.2d 826, 828 (C.A 2, 1965), reversing145 NLRB 1190.is SeeClermont's, Inc.,154 NLRB 1397, 1401.16N.L.R.B. v. Armour & Co,213 F.2d 625 (C.A.5); Burke Gold EquipmentCorp. v. N.LR.B.,384 F.2d 943 (C.A. 6).283Furthermore; the conversations of Garrett, With the em-ployees named above, were no more than impersonal, in-consequential, and casual conversations.17 As was said asearly as 1954 inBlue Flash Express, Inc.,109 NLRB 591,597.There are, of course, instances of interrogation whichcan be properly regarded as isolated, casual, and tooinconsequential in their impact to constitute a violationof the Act or to warrant a Board remedy.The impact of these alleged interrogations on the employeesdetermine its legality and there is nothing in the record toshow, or from which it might be inferred, that these inci-dents were interpreted by these various employees as beingcoercive within the meaning of Section 8(a)(1). Cogentlycorroborative of this conclusion is the fact that the Unionwon the election. Moreover, these incidents were neitherthreatening nor conducted otherwise than in a friendly, per-functory and casual manner. Furthermore, the record isdevoid of any evidence that it had the slightest effect inactually preventing or discouraging membership in theUnion.Finally, the testimony with respect to employee interroga-tions detailed above, weredeminimisand did not interferewith, restrain, or coerce these employees within the meaningof Section 8(a)(1) of the Act. Applying these concepts to thealleged interrogations incidents, it is found that these inci-dents did not violate Section 8(a)(l) or that theissuance ofa remedial order, under the circumstances here present,would effectuate the policies of the Act, as these queries donot seem injurious to the employees' untrammeled rights toorganize, as guaranteed by Section 7 of the Act.18 The re-sults of the election appear to corroborate this conclusion.The allegations in the complaint that Respondent threat-ened reprisals against employees for engaging in union ac-tivities or for being union adherents and that it promisedthem increased benefits or that it would not bargain with theUnion if they selected it as their representative, have notbeen shown affirmatively by a preponderance of the evi-dence. Nor does the record support the allegations of thecomplaint with respect to these alleged unfair labor practic-es, either by direct proof or reasonableinferences,as isolat-ed instances cannot be drawn upon to establish a violationwhere the totality of the Respondent's conduct conformsnot only to the dictates of the statute but does not violatethe employees' statutory rights.19 Nor do the statementsmade by Garrett reasonably lend themselves to an interpre-tation, considering the entire record, that they contain anywarning, threat of reprisal, or promise of reward within themeaning of Section 8(a)(1). In fact, the tenor of the testimo-ny indicates affirmatively that not only were the employeesfree to voice their support of the Union, but that the em-17 SeeJohnnie's Poultry Co.,146 NLRB 770, 775;The Regulation ofCam-paign Tactics,78 Harv. L. Rev. 38, 107 Professor Bok states at p. 111 of hisarticle that "one may well be reluctant to find that an [employer] has brokenthe law on the basis of inadvertent or uncalculatmg behavior which hascreated no more than a speculative risk of intimidating employees `and thatin cases of that sort' one may justly question whether much can be done byfaulting the employer long after the conduct in question has occurred."18 SeeCommercial Printing Company,99 NLRB 469;Silver Knit HosieryMills, Inc.,99 NLRB 422,424,425;West Texas Utilities Company,85 NLRB1396, 140019 SeeN L.R B v. Popeil Brothers, Inc,216 F.2d 66, 68 (C. A. 7). 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees even initiated conversations themselves with Gar-rett and Poelstra in some instances,regarding their unionfeelings with no apparent fear of reprisal on the part of theRespondent.It is found therefore,that there is an insuffi-ciency of evidence showing any reprisals, promises of in-creased benefits or threats not to bargain with the 'Union.The record,therefore,fails to sustain these 8(a)(1) allega-tions of the complaint.In sum,the essence of the evidence with 'respect to thealleged violations of Section 8(a)(1) is reduced to the Gener-al Counsel picking out a few random, minimal, and isolatedincidents.It is not too unreasonable to characterize theseincidents as such because the record does not reveal a pat-tern of flagrant conduct on Respondent's part. Under suchcircumstances,the incidents were isolated.20CONCLUSIONS OF LAW1.The Mission Clay Products Corporationis engaged incommercewithin the meaning of the Act.20Armco Steel Corp.v.N.L.R.B.,344 F.2d 621,625 (C.A.6, 1966)2.Respondent is a labor organization within the meaning-of Section 2(5) of the Act.3.The Respondent has not committed unfair labor prac-ticeswithin the meaning of Sections 8(a)(1), 8(a)(3) and8(a)(4) of the Act.21In view of the foregoing conclusions, and upon the entirerecord, it is found that the evidence warrants no finding thatthe Respondent committed unfair labor practices within themeaning of Section 8(a)(1), (3), and (4) of the Act.22, It will,therefore, be recommended that an Order issue, dismissingthe complaint in its entirety.2321Not a scintilla of evidence was elicitedby theGeneral Counsel withrespect to the 8(a)(4) allegation in the complaintthat Antonio Alarcon wasdischarged because he gave testimony to an agent of the Board.22 In the eventno exceptionsare filed asprovided by Sec.102.46 of theRules and Regulationsof the National Labor-Relations Board, the findings,conclusions,recommendations, and recommendedOrder shall,as providedin Sec102.48 of theRules and Regulationsbe adoptedby the Board andbecome its findings,conclusionsand order, and allobjections thereto shallbe deemed waived forall purposes.23N.L.R.B. v. Great Dane Trailers, Inc,388 U.S. 26, 33-34; Austen &WolfRefrigerationCo., 202 NLRB 272.